990 So.2d 1130 (2008)
Walter W. HARRIS, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D07-5975.
District Court of Appeal of Florida, First District.
August 12, 2008.
Rehearing Denied September 25, 2008.
Walter W. Harris, pro se, Appellant.
Kathleen Von Hoene, General Counsel, and Beverly Brewster, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Appellee.
*1131 PER CURIAM.
In accordance with Whisner v. Moore, 825 So.2d 420 (Fla. 1st DCA 2002), we treat the petition for writ of certiorari as an appeal. Finding no error in the circuit court's disposition, the order being appealed herein is AFFIRMED.
DAVIS, PADOVANO, and ROBERTS, JJ., concur.